Citation Nr: 1222080	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-35 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to special monthly compensation based on a need for the regular aid and attendance of another person and/or on being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran's spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2012, the Veteran's spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is claiming entitlement to special monthly compensation based on a need for the regular aid and attendance of another person or by reason of being housebound.  The Veteran contends that his service-connected schizophrenia, rated 100 percent disabling, led to his having been involved in an altercation on August 7, 2006, which led to his having sustained a severe and completely disabling traumatic brain injury.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

"Special monthly compensation" is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b) (2011).  

On a July 2011 VA examination for mental disorders, the VA examiner cited to VA treatment records dated from June 2006 through August 2006.  Specifically, the report noted that an August 1, 2006 VA treatment report recommended that the Veteran be committed due to hyper manic, impulsive, and irritable behavior.  The report also cited a June 29, 2006 VA treatment report indicating that the Veteran desired that his brother-in-law, who was involved in the August 7, 2006 altercation, no longer come to his home.  None of these records are contained in the Veteran's physical claims files or in his "Virtual VA" file.  The RO must obtain these treatment records.

Accordingly, the case is remanded for the following action:

1.  Request that the Veteran identify all VA and non-VA medical providers who have treated him for his service-connected schizophrenia from February 2003 to August 7, 2006.  Thereafter, attempt to procure copies of all VA and non-VA records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, obtain any available treatment records relating to the Veteran from the VA medical center in Jackson, Mississippi, dated from February 2003 to August 7, 2006.
 
If any of these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


